ASSIGNMENT OF DEED OF TRUST







THIS ASSIGNMENT is entered into effective this 30th day of September, 2013 by
and between Global Casinos, Inc., a Utah corporation ("Assignor") and Gemini
Gaming, LLC, a Colorado limited liability company ("Assignee").




WITNESSETH




WHEREAS, Astraea Investment Management, LP (“Astraea”)was Beneficiary of that
certain Deed of Trust executed by Casinos USA, Inc. dated January 17, 1997 and
filed for record in the Clerk and Recorder’s Office of Gilpin County, Colorado
on April 1, 1997 in the real property records of the Clerk & Recorder for Gilpin
County, Colorado (“Records”) at Book 617, Page 464; (“Deed of Trust”) securing
repayment of a promissory note in the original principal amount of $783,103.56
(“the Note”) and encumbering the real property described on Exhibit “A” attached
hereto and incorporated herein by reference; and




WHEREAS,  Astraea assigned its interest in the Deed of Trust to Assignor by
Assignment of Deed of Trust dated as of November 30, 2009, and recorded in the
Records at Reception 140555; and  




WHEREAS, Assignor agrees to assign all of its right, title and interest in and
to the Deed of Trust to Assignee and is simultaneously assigning the Note to
Assignor.




NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.

Assignment.  Effective September 30, 2013 (the "Assignment Date"), Assignor
hereby assigns, transfers and conveys to Assignee any and all of Assignor's
right, title and interest in and to the Deed of Trust, and the right to exercise
any and all rights and remedies of the Assignor,  thereunder with respect to the
Collateral described therein.  Assignor represents and warrants that (i)
Assignor has the right, power and authority to execute this Assignment; (ii)
that to the best of Assignor’s knowledge the Deed of Trust is a good, valid and
binding agreement of the parties thereto, and their assignees, and is in full
force and effect in accordance with its terms which have not been amended or
modified; and (iii) that no act or omission on the part of Assignor has occurred
which would constitute a default under the Deed of Trust.  Assignor disclaims
any further interest in the Deed of Trust.




2.

Acceptance and Indemnification.  Assignee hereby accepts the foregoing
assignment and transfer and promises to observe and perform all services and
obligations required of Assignor under the Deed of Trust accruing on or after
the Assignment Date or otherwise attributable to the period commencing on said
date and continuing thereafter for so long as the Deed of Trust remains in full
force and effect.  




3.

Binding Effect.  This Agreement shall be binding upon the parties hereto, their
successors and assigns.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.




ASSIGNOR:




GLOBAL CASINOS, INC.







By:

/s/ Clifford L. Neuman

Clifford L. Neuman, its President







ASSIGNEE:




GEMINI GAMING, LLC







By:

/s/Clifford L. Neuman

Clifford L. Neuman, its Manager





2







--------------------------------------------------------------------------------







STATE OF COLORADO

)

) ss

COUNTY OF BOULDER

)




The foregoing instrument was acknowledged before me this 30th day of September,
2013, by Global Casinos, Inc., a Utah corporation by Clifford L. Neuman, its
President.




Witness my hand and official seal.




My commission expires:  04-12-2017

/s/ Melissa A. VanderSyde

Notary Public  







STATE OF COLORADO

)

) ss

COUNTY OF BOULDER

)




The foregoing instrument was acknowledged before me this 30th day of September,
2013, by Gemini Gaming, LLC, a Colorado limited liability company by Clifford L.
Neuman, its Manager.




Witness my hand and official seal.




My commission expires:  04-12-2017




/s/ Melissa A. VanderSyde

Notary Public  








3







--------------------------------------------------------------------------------




EXHIBIT A




Lot 5 and the Easterly 30 feet of Lot 4 laying perpendicular to Lot 5, Block 40,
City of Black Hawk in the County of Gilpin, State of Colorado








4





